Case 2:11-cv-01754-BRM-AME Document 621-28 Filed 07/23/20 Page 1 of 32 PageID: 48710




                                  Exhibit Y
Case 2:11-cv-01754-BRM-AME Document 621-28 Filed 07/23/20 Page 2 of 32 PageID: 48711


                           GAYLE WILLIAMS - 04/05/2018                           ·




                  DTI Court Reporting Solutions - New York
    1-800-325-3376                                    www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-28 Filed 07/23/20 Page 3 of 32 PageID: 48712


                           GAYLE WILLIAMS - 04/05/2018                 Pages 2..5




                  DTI Court Reporting Solutions - New York
    1-800-325-3376                                    www.deposition.com          YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-28 Filed 07/23/20 Page 4 of 32 PageID: 48713


                           GAYLE WILLIAMS - 04/05/2018                 Pages 6..9




                  DTI Court Reporting Solutions - New York
    1-800-325-3376                                    www.deposition.com          YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-28 Filed 07/23/20 Page 5 of 32 PageID: 48714


                           GAYLE WILLIAMS - 04/05/2018              Pages 10..13




                  DTI Court Reporting Solutions - New York
    1-800-325-3376                                    www.deposition.com          YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-28 Filed 07/23/20 Page 6 of 32 PageID: 48715


                           GAYLE WILLIAMS - 04/05/2018              Pages 14..17




                  DTI Court Reporting Solutions - New York
    1-800-325-3376                                    www.deposition.com          YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-28 Filed 07/23/20 Page 7 of 32 PageID: 48716


                           GAYLE WILLIAMS - 04/05/2018              Pages 18..21




                  DTI Court Reporting Solutions - New York
    1-800-325-3376                                    www.deposition.com          YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-28 Filed 07/23/20 Page 8 of 32 PageID: 48717


                           GAYLE WILLIAMS - 04/05/2018              Pages 22..25




                  DTI Court Reporting Solutions - New York
    1-800-325-3376                                    www.deposition.com          YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-28 Filed 07/23/20 Page 9 of 32 PageID: 48718


                           GAYLE WILLIAMS - 04/05/2018              Pages 26..29




                  DTI Court Reporting Solutions - New York
    1-800-325-3376                                    www.deposition.com          YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-28 Filed 07/23/20 Page 10 of 32 PageID:
                                  48719

                         GAYLE WILLIAMS - 04/05/2018              Pages 30..33




               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com             YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-28 Filed 07/23/20 Page 11 of 32 PageID:
                                  48720

                         GAYLE WILLIAMS - 04/05/2018              Pages 34..37




               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com             YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-28 Filed 07/23/20 Page 12 of 32 PageID:
                                  48721

                         GAYLE WILLIAMS - 04/05/2018              Pages 38..41




               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com             YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-28 Filed 07/23/20 Page 13 of 32 PageID:
                                  48722

                         GAYLE WILLIAMS - 04/05/2018              Pages 42..45




               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com             YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-28 Filed 07/23/20 Page 14 of 32 PageID:
                                  48723

                         GAYLE WILLIAMS - 04/05/2018              Pages 46..49




               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com             YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-28 Filed 07/23/20 Page 15 of 32 PageID:
                                  48724

                         GAYLE WILLIAMS - 04/05/2018              Pages 50..53




               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com             YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-28 Filed 07/23/20 Page 16 of 32 PageID:
                                  48725

                         GAYLE WILLIAMS - 04/05/2018              Pages 54..57




               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com             YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-28 Filed 07/23/20 Page 17 of 32 PageID:
                                  48726

                         GAYLE WILLIAMS - 04/05/2018              Pages 58..61




               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com             YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-28 Filed 07/23/20 Page 18 of 32 PageID:
                                  48727

                         GAYLE WILLIAMS - 04/05/2018              Pages 62..65




               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com             YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-28 Filed 07/23/20 Page 19 of 32 PageID:
                                  48728

                         GAYLE WILLIAMS - 04/05/2018              Pages 66..69




               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-28 Filed 07/23/20 Page 20 of 32 PageID:
                                  48729

                         GAYLE WILLIAMS - 04/05/2018              Pages 70..71




               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-28 Filed 07/23/20 Page 21 of 32 PageID:
                                  48730

                                      GAYLE WILLIAMS - 04/05/2018                                       i1
                                18                           26                   62:18
                  $                 63:5                         62:18 63:2,13
                                                                                 a.m.
                                18th                         28                   68:18
   $10,000                          47:2                         65:2
       13:3                                                                      ability
                                19                           29th                 10:20
   $100,000                         37:16 47:1 54:22             66:11
       13:11                                                                     able
                                1971                                              35:20 39:8,17 43:15
   $7,500                           62:13                                   4     60:20
       52:14 57:23 58:12,15
       60:12,16 63:21           1980                                             above-titled
                                    63:2,12                  4                    46:6
                                                                 27:5,7 53:12
                  1             1990s                                            absolutely
                                    6:25 29:25 30:6          41(A)1               49:14
                                                                 46:7
   1                            1994                                             accepted
       31:15                        37:17                    46197                58:15
                                                                 38:3
   10:41                        1995                                             account
       68:18                        46:11                    46200                15:21
                                                                 38:3
   10th                         1997                                             acting
       62:13                        47:2 48:14 54:3 65:2,6   4th                  13:24
                                                                 37:17
   11th                         1998                                             action
       63:12                        53:20 54:3                                    11:6 12:5,15 13:8 16:6
                                                                            5     17:10 18:2,6,21 27:11
   12                           1st
                                                                                  32:9,22 33:6 42:24 46:7
       62:5,6,7                     21:17,18
                                                             502(d)               49:3 55:9,10,13,19 56:20
   131                                                           11:22            57:1 59:5
       25:22                                     2
                                                             51891               actual
   133                                                           38:25            34:20
       37:14,15,16              2
                                    42:21 62:12              56                  age
   134                                                           48:6             22:20
       37:14,24,25              20
                                    21:25 22:3                                   aggregate
   135                                                                      7     29:14,23 30:2,4,7,10,13
       37:14 38:21 41:6 42:16   2000s
                                    6:25                                         ago
   136                                                       7,500                6:16 18:24 23:14 24:3
       46:1                     2016                             52:15,16         61:14
                                    6:20,22
   137                                                                           agree
       46:15,16                 2017                                        8     41:12 60:22
                                    6:20 8:25 9:8
   138                                                       897                 agreement
       46:24 47:2 51:25         2018                                              11:23 17:17
                                                                 38:25
                                    21:20 66:11,15
   139                                                                           Akrochem
       64:23 65:14,15           21                                                28:7 52:21
                                    21:22,25
                                                                            9
   141                                                                           amended
       53:23                    22                           9/9/1997             20:21
                                    21:25                        28:10 53:7,17
   142                                                                           amount
       51:4 52:3,5              227                                               27:11
                                    29:20                                   A
   15                                                                            answer
       62:10,11                 25                                                6:1 7:19 10:19 11:16,22
                                    62:24                    A-WHITE


               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-28 Filed 07/23/20 Page 22 of 32 PageID:
                                  48731

                                  GAYLE WILLIAMS - 04/05/2018                                                 i2
    13:6 34:18 41:22 43:25     ASSAF                       basis                        break
    51:1 60:7                   5:6 11:24 28:24 29:2,3      60:18                        10:15 35:25 64:8
                                32:11 36:2,4,8 44:7,12,
   answering                                               Bates                        briefly
                                16 47:8,12,17,23 48:1
    44:2                                                    38:2,24 47:7,8 51:5          16:18
                                51:1,4,18,22 52:1 64:8,
   Answers                      20,21 65:15 68:8           Bates-stamped                brother
    25:25                                                   51:10                        9:18 18:20
                               assume
   anybody                      47:13 48:1                 bear                         brother-in-law
    15:20 24:21,25 29:5                                     51:5                         6:17 7:3,5,22 9:21 10:7
                               assumed
    30:1,7,19 32:21 33:23                                                                14:14,15,16,17,18 18:12
                                34:21 42:14 50:20          bearing
    58:21                                                                                20:5 22:23 23:1,12,17
                                                            38:2,24
                               assuming                                                  24:4,25 25:11 29:5,9
   anybody's
                                32:17                      beginning                     30:14 34:1,11 42:6,8,12
    67:1
                                                            19:20                        48:24 56:7 65:17
                               assure
   anytime
                                51:11                      behalf                       bunch
    31:6
                                                            38:24 40:23 42:17 46:4       52:8
                               attend
   anyway                                                   54:4 58:17 62:8
                                35:14
    47:17 57:12
                                                           believe                                    C
                               attended
   apart                                                    50:15 60:15
                                34:14,16
    10:15                                                                               call
                                                           best
                               attention                                                 35:21 52:9
   apologize                                                9:17 10:20,22 11:16
                                11:16 21:22 27:6 48:4
    14:12,24                                                                            calls
                                62:9                       better
   approximation                                            10:4 30:13                   36:19
                               attorney
    9:4                                                                                 can't
                                33:2,5 63:6                betterment
   April                                                    10:21                        42:14 56:23
                               attorney-client
    21:17,18 37:16                                                                      candidate
                                17:1                       Bevan
   area                                                     7:10,11,13 8:1,2,3,7         10:5
                               attorneys
    40:7                                                    15:14 16:1,3,8,11,13,15     capable
                                7:21 26:24 65:25 66:2,4
                                                            17:2,9,15 18:1 19:25         65:22
   aren't
                               aware                        24:21 25:6 27:2 30:2,14
    27:5                                                                                case
                                32:4                        31:1 32:13,20 33:2,5,12,
   asbestos                                                 19,24 34:9,12 35:10          8:20 9:19 10:11,12 11:20
    19:10 33:3,13,16,20,25                                  37:11 38:8,15 42:2,7         12:2,21,22 14:2 18:20,25
                                             B                                           19:3 20:22 21:11,15
    36:21 39:5,13 40:14,18,                                 46:2,12 47:19,20 51:7,9
    19,23 41:2 45:4,16,20                                   52:6,12 57:10,25 60:1,8,     22:21,22 29:7 38:4,9
    49:1,6,9,11,15,17,22,25    back                         9,20,24 61:5,9 63:6,9,13,    46:13 50:22 59:2 61:14
    50:4,13,16,21,23 54:11,     23:10 29:2,19 31:12 50:6    18,24 64:2 67:6             cases
    19 55:5,14,23 57:3,6,11     53:6 64:11
                                                           Bevan's                       6:5 17:16 24:21 25:1,6,
    58:2,9,22 59:3,10,14       background                                                17 33:3 48:16
                                                            17:18 24:14 35:9 47:13,
    60:1,9,22,23 61:5,11,12,    18:23                       16 48:19 51:11 64:6 67:7    Catalysts'
    16,20 62:18,23 63:15,25
    64:4                       Bad                         BFGOODRICH                    25:25
                                61:2                        62:8,17,22,25
   asbestos-containing                                                                  caused
    62:25                      barely                      Bless                         38:9
                                62:15                       9:14
   asked                                                                                certain
    6:17 9:25 10:3 65:17,20,   based                       bottom                        39:8,10,18
    25 66:2                     33:25 35:5 40:20,22         62:12                       certified
   asking                      BASF                        Boyle                         5:4
    24:15 32:7 47:24 54:22      25:25 31:18 32:2 38:2,25    68:11                       check
                                                                                         48:2 51:17,23,25 64:13



               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-28 Filed 07/23/20 Page 23 of 32 PageID:
                                  48732

                                  GAYLE WILLIAMS - 04/05/2018                                               i3
   checked                     communicating               content                     Cuyahoga
    67:1                        31:6                        62:19                       46:16 47:4
   Chemical                    companies                   conversation                Cyprus
    28:4 52:22                  23:20,22,24 24:15 28:13     8:2 9:11 23:8,11 56:1       28:6 52:21
                                33:17,20 45:15 46:21        58:24 68:1
   children
                                49:1 50:10,13,21,23
    36:13                                                  conversations                             D
                                52:17,18 53:8 54:11
                                                            7:21,25 22:23,25 23:1,5
   circumstances                55:15,22 57:20 58:1,17,
                                                            24:1 25:20 42:5            dad
    28:22                       19,22 60:2 61:15,19
                                                           copies                       19:20 22:16 40:4 50:20
   Civil                       company                                                  56:8
                                                            26:14
    46:7 48:7                   19:8 22:16 47:4 49:5,22
                                50:4 59:13 60:23 62:9      copy                        dates
   claim                                                                                27:12 28:14
                                                            16:21
    27:13 48:9,10 49:18        company's
                                39:8,11,18                 Coren                       day
   claims                                                                               66:11
                                                            8:21
    27:9 31:18 32:1,8,9 48:8   compensated
                                17:9                       corner                      dealings
   clarify                                                                              42:9,10,11,13
                                                            52:6,8
    34:5                       compensation
                                19:2 41:19,24 49:10,17     correct                     death
   Clark                                                                                48:9
                                                            32:18,22,23 33:6,13,17,
    16:11 18:1 38:4 45:19      complaint
                                                            21 41:19,24,25 42:3 45:6   decide
    46:4,8,9 48:9               20:22 21:10,15 22:12
                                                            48:22 49:16 50:10 54:24     60:25
                                29:19,22 37:16,19 46:16,
   class                        22
                                                            57:21 58:17 59:10,16,24
    10:17,21 11:5 12:5,9,15,                                60:13 63:19,22,25          decided
    18,19 13:8,13,22,24 16:6   computer                                                 46:12
                                                           correspondence
    17:10 18:2,5,6,21 32:9,     67:23                                                  decision
                                                            24:14
    22 33:6 49:3 55:9,10,12,                                                            11:5
                               concluded
    18 56:19 57:1 59:4                                     couldn't
                                68:18                                                  decisions
                                                            18:19 24:18 26:9 40:11
   cleaned                                                                              11:1,18
                               conducted                    64:16
    40:8,10
                                10:25 11:20                                            defendant
                                                           counsel
   clear                                                                                12:24 27:10
                               confirm                      11:17 22:24
    32:5
                                64:13                                                  Defendant's
                                                           County
   client                                                                               25:22 37:15 38:20 45:25
                               Confirmation                 46:17,18 47:5
    13:3 41:14                                                                          46:1,15 51:4 62:5,6
                                63:11
                                                           couple                       64:22
   client's
                               confusing                    67:9
    41:17,23                                                                           defendants
                                14:23
                                                           course                       28:1,3 37:17 46:20
   co-worker
                               consortium                   13:25                       53:18,21,22,24 54:7,20
    43:9
                                28:3 48:10 53:18 54:7                                   55:6 57:6,11 58:10 59:22
                                                           court
   Code                         61:3 63:22                                              60:10,17,21 61:6
                                                            5:15 9:6 38:11 62:13
    62:18
                               contact                      63:10,13                   definitely
   come                         40:12 42:7                                              12:16
                                                           create
    7:16,24 42:2
                               contacted                    62:23                      Department
   comes                        20:2                                                    63:11
                                                           cross
    7:20 51:25
                               contain                      68:8                       deposition
   coming                       45:3                                                    9:10 37:1,12,20 64:18
                                                           CROSS-
    36:23 37:5 51:18,21                                                                 67:5,11 68:18
                               contains                    EXAMINATION
   communicated                 45:3                        5:5                        described
    15:7,14,23 16:1                                                                     35:2



               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-28 Filed 07/23/20 Page 24 of 32 PageID:
                                  48733

                                    GAYLE WILLIAMS - 04/05/2018                                                i4
   didn't                      documents                    17 34:13 48:23 50:8        Exhibit
    7:8 16:9 26:16 52:11        7:8 16:5,9 20:6,12 51:9                                 25:22 37:15,24,25 38:21
                                                           early
    57:10,17 67:18              64:23 65:18 66:3 67:16,                                 41:6 42:16 46:1,15,24
                                                            6:20 8:25 14:1 18:19
                                19,20                                                   47:2 51:4 52:5 53:23
   died
                                                           Eastern                      62:5,6,7,24 63:2,13
    50:20                      doesn't
                                                            28:4 37:18 47:4 52:22       64:23 65:14
                                9:15 45:3 50:4
   difference
                                                           either                      expect
    9:9                        doing
                                                            9:16 16:6 19:8 47:19        20:12 58:14
                                20:15
   different                                                68:14
                                                                                       expectations
    24:10 26:10 40:8           DOLINSKY
                                                           EMTAL                        20:15
                                68:10
   discontinuing                                            28:5 38:24 41:10 42:17,
                                                                                       expected
    62:17                      don't                        22 43:5,10,15,22 44:22
                                                                                        38:17 58:12
                                5:22 11:25 12:8 17:23,25    45:3 47:3 48:5,10,15
   discovered
                                19:1,22,24 20:8 27:21       54:1 65:1,7                expert
    45:11,14
                                29:11,16 30:4,15,21,23                                  11:9 49:20
                                                           ended
   discuss                      31:7 32:14,18,20 34:10,
                                                            61:19,20                   expertise
    27:1 29:4 33:12 36:21       21 35:16,19 36:1 40:2,20
                                                                                        64:6
    57:17                       41:1 42:12,14 44:3 45:22   Engelhard
                                47:8,12 48:1 51:16,20       7:1 19:6,16 22:22 23:18,   exposed
   discussed                    53:1 55:16,20 56:14,17      19 37:19 49:5               39:10,17 41:2,8,13,17,23
    17:12 30:7
                                57:9 58:6 60:5,8 61:12,                                 43:4,22 44:21
                                22 62:1 66:2,6,20,23,24,
                                                           Engelhard's
   discussion
                                25 67:1,3
                                                            45:21                      exposure
    12:20 17:15 24:4 29:1
                                                                                        40:2 50:21
    30:4 67:25
                               drawing                     entitled
                                35:1
                                                            12:10 25:24 49:25 61:25    extent
   discussions
                                                            63:10                       40:3
    12:2,7,11,14 18:4,14,17
                               drive
    24:20,24 25:6,10 29:7
                                35:8
                                                           Eric                        extra
    30:1                                                    68:13                       52:4
                               dropping
   dismiss                      36:14
                                                           Erin
    46:12 47:3 48:10,15                                     16:10                                    F
                               due
   dismissal                    50:20 62:18
                                                           established
    46:2 52:17,20 53:20                                     57:19                      fact
                               duly                                                     13:14 34:11 66:6
   dismissed                    5:3
                                                           estate
    19:9 23:7 24:8 38:9 46:7                                17:20 48:8                 facts
    53:25                      DX                                                       6:4 7:16,24 18:18
                                62:4
                                                           et al
   dismissing                                               65:3                       failed
    38:4                       dynamic                                                  38:10
                                35:5
                                                           events
   dispositions                                             6:25                       failure
    27:10                                                                               38:5
                                          E                exact
   disseminate                                              55:16                      fair
    36:10,13                                                                            7:17 11:11 34:2 41:15
                               e-mail                      example                      60:13,16,18,19
   disseminated                 14:8 15:7,14,19,21 36:14    11:5 12:21,25
    31:10 34:7 56:15                                                                   familiar
                               e-mailed                    excuse                       26:3 29:18
   document                     26:14                       11:22
    38:2,6,22 47:6,18 62:14                                                            family
                               e-mails                     executor                     6:18 24:25 29:5 30:1
    63:14 65:4
                                15:12                       16:21 31:5 56:14            32:22 33:19,23 34:22
   documentation                                                                        35:5 36:16,20 40:24
                               earlier                     executrix
    14:1,3                                                                              48:19 61:24
                                9:8 21:6,12,13,16 26:13,    16:22




               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-28 Filed 07/23/20 Page 25 of 32 PageID:
                                  48734

                                       GAYLE WILLIAMS - 04/05/2018                                             i5
   family's                      28:16 30:8,16 32:3,24      Georgia                    handwritten
     10:14 33:2,5,13,16 39:6     33:7,14 34:3,17 35:13,15    28:3 41:9 52:22 53:25      52:7,13
                                 38:12 39:19 41:3,16,21
   far                                                      getting                    Hanna
                                 42:4 43:23 44:15,23
     6:7 10:12 14:10 20:5                                    9:19                       65:2
                                 48:21 49:12 50:1 54:13,
     48:20 56:11 62:1
                                 21 57:8,16 58:7,13 59:17   gist                       happen
   FARRELL                       60:6,14 61:8 64:5 67:4      19:12 56:1                 9:15 36:15
     64:18
                                found                       give                       happened
   fast-forward                  45:17 55:23 59:4 61:14      24:18                      43:24
     55:1
                                foundation                  given                      hard
   father                        13:5,16 17:6 20:14 23:3     26:14 45:15                52:12
     19:6 31:2 39:10,22 41:2,    25:14,18 28:16 30:8,17
                                 32:3,25 33:7,14 34:4,17
                                                            giving                     Harry
     8,12 43:21 44:21 48:15
                                                             9:3 54:8                   8:6 67:14,15
     54:4                        35:15 38:12 39:20 41:4,
                                 16,21 42:4 43:23 44:15,    go                         Harwick
   father's                      24 48:21 49:13 50:2         11:18 27:4 28:24 29:2      28:4 52:22 53:25 62:13,
     16:7 23:18 27:19 38:9
                                 54:14,21 57:8,16 58:8,13    30:23 35:10 52:18 55:1     15
     46:12
                                 59:17 60:6,14 64:5 67:4     64:11
                                                                                       haven't
   favor                        four-page                   goes                        45:7
     48:6
                                 38:2                        16:23 53:2 62:22
                                                                                       he's
   file                         front                       going                       20:7,8 56:8,11,14
     47:16
                                 42:18                       5:21 18:23 25:21 30:11
                                                                                       head
   filed                        full                         32:15 36:18 45:25 56:18
                                                                                        22:8 46:23
     46:2,16,17 47:4                                         57:5 64:12
                                 5:14
                                                                                       hear
   files                        funeral                     good
                                                                                        13:4,14 35:12 38:14,18
     47:13 51:7,12 66:22                                     5:7,8 27:22 37:7 68:9
                                 37:9                                                   43:20 44:25 54:17
   fill                                                     gosh
                                                                                       heard
     64:23                                                   40:5
                                              G                                         7:2,4 19:25 29:13,14
   find                                                     gotten                      39:1,11 48:23
     19:11 35:20 61:18          Gary                         21:8
                                                                                       hearing
   finished                      9:23 10:6 14:18 18:9,10    gray                        44:20 46:11 48:14
     5:14                        20:5 30:18,19,25 31:5,7,    40:7
                                 9,11,25 32:11,19 33:9                                 heart
   firm                          34:1,7,10,13,15,19,20,24   grounds                     27:21
     17:2,18                     35:2,8,21 36:10,25 37:2     48:7
                                                                                       help
                                 38:14 45:13,18 48:24
   first                                                    group                       11:17
                                 56:3,4,6,25 57:10 58:21
     5:3 7:11 8:19,22,24                                     59:23 60:11
                                 59:7 61:13 65:17 66:5,6,                              here's
     19:20,21 21:7,10,15 23:8
                                 19,20,22                   guess                       53:23
     25:25 26:11 31:15 48:4
                                                             11:15 12:20 40:7 51:8
     64:19,20                   Gary's                                                 hereinafter
                                 31:22 56:7                 guessing                    5:3
   follow
                                                             16:4
     64:12                      GAYLE                                                  highlighted
                                 5:2                                                    62:14
   follows
                                                                          H
     5:4                        Gene                                                   highly
                                 51:17 65:13                                            51:7
   forgetting                                               hand
     56:6                       general                      63:12                     Hold
                                 39:2                                                   32:16
   form                                                     handled
     7:18 9:20 13:5,16 16:14    gentleman                    16:7                      Holley
     17:5 20:14 23:2 25:13,18    5:14 8:21                                              64:18



               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-28 Filed 07/23/20 Page 26 of 32 PageID:
                                  48735

                                  GAYLE WILLIAMS - 04/05/2018                                                i6
   home                         51:14 56:15                it's                        kept
    14:7,10 26:23                                           9:9,21 14:12 25:24 26:18    20:8
                               informed
                                                            30:25 38:3,22 40:3
   honestly                     62:16                                                  kids
                                                            47:13,17,18,23,24 48:1
    10:20 20:15 26:9                                                                    34:8 56:18
                               informs                      51:6,7 52:12,20 63:6,10
   hours                        63:9                                                   kind
                                                           its
    67:9                                                                                18:22 36:17 40:7
                               injury                       48:5 49:6,22 59:14 60:24
                                49:25                       63:1                       knew
                 I                                                                      19:7,22,23 23:21 30:12
                               input
                                                                                        31:8 36:22 40:3 45:13
                                10:24 11:7                               J
   I'D                                                                                  57:10 58:1,6 60:1,8,9,21
    26:1 27:6 47:5 62:9        installed                                                61:5,9 63:24 64:3
                                5:13                       J&j
   I'LL                                                     52:24 54:1                 know
    5:22 51:16 63:10,12        insufficient                                             7:10 9:23 11:10,11,19,25
                                48:11,16                   Jan                          12:1,8,10,16 15:16,23
   I'M                                                      62:16                       16:1,3,5,7,10,21 17:14,
    5:21 10:5 11:3,8 12:14,    intentions                                               25 19:22,24 20:6,8
                                57:9                       January
    15,17 14:23 25:21 26:19                                                             22:12,15,16,17,19,20,22
                                                            66:11,15
    27:17 30:11,23 31:6,13,    Interesting                                              23:24 24:11 27:21 29:12
    22 32:14,17 36:3 40:7       36:8                       Jared                        30:15,21,24 31:5,6,8
    44:9,10 45:25 47:13,18,                                 8:6 67:13                   32:14 33:25 34:8,10,21,
    24 49:20 51:5 60:20 61:1   interests                                                22 35:1,5,16,19 39:22
                                10:22                      Jerry
    62:11 64:12,25 65:22                                                                40:1,2,3,8,10,14 42:7,12,
                                                            26:18,19
    68:9                       internal                                                 14 44:3 45:12,18,21,22
                                51:12                      John                         47:12 48:1,20 50:7
   I'VE
                                                            68:11                       51:16,20 52:12 55:20
    7:2,20 11:14 14:1,22       International
    17:15 21:8 26:10 34:24                                 Johnson                      56:14,17 57:9 58:6,14,15
                                28:5 52:23 54:1                                         59:13 60:5,8 61:12,22
    42:6                                                    28:6
                               interrogatories                                          62:1 63:18 65:25 66:2,4,
   idea                         26:1,10,17 31:12 36:5      Judge                        6,8,10,16,20,21,23,24,25
    11:13 17:11 20:2            53:5,11,15 66:14            38:4 65:2                   67:1,3,21
   identification              interrogatory               judgment                    knowing
    38:24 39:1,7,15 42:18       26:5 27:2,5,7 31:15 32:7    38:23 42:17 45:1 47:3       23:23 60:18
    43:15 65:8                  53:12                       48:5 62:8 64:14,25 65:1
                                                                                       knowledge
   identified                  introduce                   June                         6:24 7:15 11:10 22:11,14
    42:22                       16:17                       47:2 63:12                  23:16 31:17 32:1,19,20
   identify                                                jurisdiction                 35:2
                               introduced
    27:9 31:17 39:8             8:7                         48:12,17                   known
   includes                                                                             30:20 57:2
                               invited
    33:16 63:13                 35:17                                    K             knows
   including                                                                            30:19
                               involved                    Karen
    28:3 37:18,19 46:21         5:9,16 6:5 9:19 19:15       10:1,7,8 14:21 15:4,5
   indicated                    20:7 24:1 25:19 32:12,21                                             L
    62:19                       33:9 39:6,9                Kathy
                                                            15:3                       lack
   indication                  involvement
                                                           keep                         38:23 48:11,17
    63:15                       33:24 39:13 40:20,22
                                                            15:12 20:6,12 36:18 56:6   lap
   Industrial                  issue
                                                           keeps                        53:9
    28:6 52:21                  39:15
                                                            66:22                      late
   information                 issues
                                                                                        6:20,22
    31:10 34:7 36:11 45:15      65:9



               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-28 Filed 07/23/20 Page 27 of 32 PageID:
                                  48736

                                     GAYLE WILLIAMS - 04/05/2018                                             i7
   law                         litigation's               matter                       58:12,14 61:25 62:2
    17:18                       10:25                      59:13 61:6,9
                                                                                      moot
   lawsuit                     litigations                matters                      64:25 65:2
    5:9 6:3 7:15,16 13:23       27:19                      17:3 20:7
                                                                                      morning
    16:6,7 17:10 18:18 19:6,
                               little                     mean                         5:7,8
    16 23:6,18 37:4 46:17,20
                                18:23                      11:12 16:9 19:17 25:19
    49:10                                                                             mother
                                                           27:21 31:1 35:16,17
                               lobby                                                   45:19 54:5
   lawsuits                                                40:2,4,8 50:3 61:20
                                16:17
    5:17 16:24 20:13 23:21,                                                           mother's
                                                          mediation
    23 24:7 25:11              long                                                    48:16
                                                           11:19,25 29:6,10
                                30:23 67:8
   lawyer                                                                             motion
                                                          meet
    8:20 12:12 42:3            longer                                                  38:23 42:16 43:24 44:4
                                                           8:6
                                6:12                                                   45:1 47:2 63:14 64:14,24
   lawyers
                                                          meeting                      65:1,7,8
    8:14 11:8 15:8,24 52:11    look
                                                           8:6 16:13,15 31:7 34:9,
                                26:2,16 45:2,8 47:5                                   Motions
   learn                                                   21 35:10,14,17,19 36:17,
                                                                                       62:7
    55:8                       looked                      20
                                21:8                                                  Move
   learned                                                meetings
                                                                                       13:21
    18:25 19:13 20:3 22:15     looks                       6:7 22:13 30:19 31:1,8
                                27:22                      32:12,21 33:10,12 34:11,   moved
   left-hand
                                                           16,19 35:22 56:16,17        48:15
    52:6                       lot
                                21:8 22:10 36:16 56:12    memorandum                  moves
   legible
                                                           38:22                       48:5
    62:15                      luck
                                37:7                      memory                      multiple-page
   let's
                                                           28:21                       38:21
    10:15 21:6 27:4 28:24
    32:16,18 50:6 55:1 57:23                  M           mentioned
    64:8                                                   15:6 29:10 48:23                         N
   limitations                 mad                        mesothelioma
    48:8,17 65:9                26:18                      22:17                      name
                                                                                       15:3 31:23
   lining                      Magnesia                   met
    40:10                       28:4 37:18 47:4 52:23      7:11,13 8:3,8,9,14 16:3,   named
                                                           12 34:24 66:4,6             8:21 16:10 27:10
   linings                     mail
    40:11                       36:13                     mid-1990s                   Nancy
                                                           43:20 44:20                 9:23,24 10:1 14:19,25
   list                        maintenance
                                                                                       15:5,16,17 18:5,7,21
    27:18 38:5 63:2             40:4                      middle                       21:25 25:24 30:18,20
                               man                         27:25                       31:5,7 34:9,19 35:4
   listed
    31:25 53:17                 22:20 56:10               Milwhite                     45:13,19 52:13 56:14
                                                           28:7 52:22                  57:25 65:2
   listen                      mark
    11:7,16                     9:3                       Mineral                     Nancy's
                                                           28:7                        18:15
   listing                     marked
    27:15                       25:21 37:14 38:20 47:16   minute                      need
                                59:20 62:3,4,5 64:17,22    47:5                        12:16 18:14
   litigation
    7:1 16:24 17:3 20:7        married                    moment                      never
    22:14 33:13,16,17,20        14:18                      26:2                        5:14 7:13 8:2,8 11:14
    36:21 39:5,14 40:23                                                                17:15 29:10 34:24 40:4
                               materials                  money                        41:17,23 42:6 48:19
    51:13 56:13 65:19 66:22     36:14 63:11                12:25 13:10 24:9 25:3,9     58:24
                                                           49:25 50:3 55:20,21 57:2



               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-28 Filed 07/23/20 Page 28 of 32 PageID:
                                  48737

                                     GAYLE WILLIAMS - 04/05/2018                                                i8
   new                          68:6                         21:22 26:20 27:25 42:21    persons
    19:11 46:16 62:19                                        48:4 52:20 53:2 62:10,11    31:17
                               Ohio
                                                             63:5
   Norma                        46:17,18 48:6                                           phone
    46:9                                                    pages                        8:17 14:8 16:4 20:18
                               okay
                                                             27:5                        36:19
   note                         5:16,19,21,25 6:1,10,22
    62:15 64:13                 7:4,7,12,15,23,25 8:3,14,   paid                        place
                                17,19 9:1,5,21,23 10:16      5:13                        12:11 18:15 43:15
   notice
                                11:19 12:9 13:19 14:7,9,
    46:1,6                                                  paperwork                   Placitella
                                12 15:5,12,16,23 16:5,
                                                             16:20                       8:9,21 51:15,16,20,24
   November                     10,13,19 17:1,8,17,20,22
                                                                                         52:2 64:15 65:13,16
    9:25                        18:4,8,14 19:2,24 20:9,     paragraph
                                17,20 21:5,7,10 22:9,22,     22:3 29:20                 plaintiff
   number                       25 23:5,11,20,23 24:2,13                                 25:24 39:9,16 42:23 43:3
    27:7 37:17 46:21 47:7,8
                                26:3,4,15,24 27:1,4,8,9,
                                                            paragraphs
                                                                                         49:24
    50:10 52:17 53:12,21                                     21:25 22:5
                                23 29:17,21,22,25 30:6,
    57:20 62:12
                                22,25 31:4,16 32:6 34:6,
                                                                                        Plaintiffs
                                                            parents
                                                                                         43:16 46:8 47:11 62:12,
   numbered                     19 35:25 36:8 37:24          6:6 16:22,23
                                                                                         14
    27:6                        39:13,25 40:14 41:6
                                42:1,16 44:1 45:12,23,25    part
                                                                                        Plaintiffs'
   numbers                      46:19,24 48:4,19,23          63:21
                                                                                         8:14,20 43:11,14 62:7
    38:2,25 51:5,10             49:4,8,21 50:15,24 51:22    parties
                                52:2,5,19 53:13,20 54:2,                                plant
                                                             27:11
                                9,17 55:1,2,8,12 56:22,                                  40:13
               O
                                25 57:24,25 58:3,16,18      passed
                                                                                        Please
                                59:1,12,25 60:9,20 61:13     9:24 14:19 22:19
   Object                                                                                44:17 46:6
    30:16 50:18 57:13 58:5      62:12 65:12,16,21,25        pay
                                66:21 67:10,20,25 68:2                                  point
                                                             11:16 13:1 41:15
   objection                                                                             6:12,18 9:24 19:19 20:9,
    7:18 9:20 11:21 12:4       old                          Pease                        10 34:14 35:3 44:10 54:3
    13:5,16 16:14 17:5 20:14    56:8                         14:25 15:17 18:5 22:1       56:12 66:21
    23:2 25:13,18 28:15 30:8   oldest                        29:9 31:23,24,25 32:19
                                                                                        pool
    32:3,24 33:7,14 34:3,17     10:1,5                       33:9 34:2 36:10,25
                                                                                         5:13
    35:11,13,15 38:12 39:19                                  45:18,19 48:24 49:2
    41:3,16,21 42:4 43:23      ones                          52:13 57:25 65:3,17        portion
    44:14,23 48:21 49:12        53:6                         66:5,7                      29:22
    50:1 54:13,21 57:8,16      open                         Pease's                     posted
    58:7,13 59:15,17 60:6,14    29:19                        25:24                       36:18
    61:8 64:5 67:4
                               order                        people                      prejudice
   occur                        38:3 64:24                   20:18                       52:21
    67:6,8
                               original                     period                      preparation
   October                      19:5,17 37:16 52:3           43:17 58:25                 37:1,2,20 67:5
    26:12
                               outside                      person                      prepare
   offer                        35:9                         6:12,18 8:11,15 9:24        13:23
    13:4                                                     19:19 20:9,10 34:14 35:3
                               overlying                                                present
   offered                      10:12                        56:12 66:21
                                                                                         43:10
    12:6                                                    personal
                               Owens-corning                                            pretty
   office                       65:3                         6:24 10:22 12:22 22:11
                                                                                         22:19 37:9
    24:14 35:9 67:6,7                                        48:11,17
                                                                                        previous
   oh                                        P              personnel
                                                                                         45:10 46:17
    12:6 26:9 32:10 40:5                                     62:15
    53:3 61:13 62:4 66:13                                                               previously
                               page


               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-28 Filed 07/23/20 Page 29 of 32 PageID:
                                  48738

                                 GAYLE WILLIAMS - 04/05/2018                                                   i9
    62:4,5 64:17                                           28:12 46:11 48:14           repeat
                                            Q                                           44:6,14
   price                                                  recommended
    5:14                                                   63:18                       reporter
                              question                                                  9:6
   printed                     5:24 9:2 43:25 44:2,6,11   recommending
    14:10                      51:2 61:2 65:13 66:17       60:11 64:3                  represent
                                                                                        10:20
   prior                      questions                   record
    6:22 23:6,11 24:3 51:2     5:21 10:19 68:10,11,14      28:24 29:1,2 47:17 64:11    representative
                                                                                        10:18 12:9 13:13,22,24
   privilege                  quick                       redacted
                                                                                        18:6 43:3
    11:21 30:9                 65:13                       51:8,14
                                                                                       representatives
   probably                                               redactions
                                                                                        12:18
    23:9 34:1                               R              52:9
                                                                                       represented
   problem                                                refer
                                                                                        33:19
    62:20 64:2                R.T.                         14:21 62:12
                               28:5 52:24 54:1                                         representing
   procedural                                             reference
                                                                                        12:18,19
    65:9                      raw                          27:25
                               41:2 63:10                                              requirements
   Procedure                                              referred
                                                                                        38:10
    48:7                      read                         14:22 28:5
                               6:11,13 14:1 22:5 29:22                                 resolution
   proceed                     45:7 52:12 56:23           refresh
                                                                                        33:24
    11:10                                                  28:12
                              reading                                                  resolutions
   process                     7:16,20                    regarding
                                                                                        27:9
    40:10                                                  6:25 9:18 14:2 17:9 18:5,
                              real                         14 19:16 23:17 24:21        resolved
   produced                    9:10                        25:1,6,11 26:20 27:4         24:7
    47:10,18,25 48:2 51:6,9
                                                           28:18,21,22 29:23 30:2
                              really                                                   respect
   product                     16:15 35:16 56:17
                                                           32:13,22
                                                                                        18:1 46:8 58:19 61:2
    38:23 39:1,7,9,15,18
                              reason                      related
    42:17 43:14 60:2 65:8                                                              responses
                                                           16:6 20:6,13 65:18
                               55:3,10,12 56:19 60:15                                   26:5 27:2 62:7
   products
                              reasonable                  relates
    55:15                                                                              rest
                                                           39:7
                               11:12,14 64:7                                            34:8
   Project
                              reasons                     relating
    51:13                                                                              retainer
                                                           31:18
                               59:2                                                     17:17
   provide
                              recall                      relationship
    38:5,10                                                                            review
                                                           17:2 56:10
                               29:16 30:4 44:20 64:16                                   21:5
   proximity
                              recalled                    release
    43:16                                                                              reviewed
                                                           53:23
                               56:12                                                    21:1,2,6,7,10,15
   public
                              receive                     relevant
    47:17,18                                                                           right
                                                           43:17
                               24:10 41:19                                              7:6 10:2 13:2,18 15:1
   pull
                              received                    rely                          17:24 18:11 19:24 20:4
    53:6
                                                           11:9,17 64:6                 22:18 24:19 27:18 29:19
                               24:9,12 52:5
   purchase                                                                             34:23,25 35:3 38:1 39:18
                              receiving                   relying
    62:17                                                                               40:6,15 41:5 42:11 44:5
                                                           11:8
                               25:3,9                                                   45:8 55:25 57:22 65:23
   pursuant
                              recess                      remember                      68:2
    46:7 48:6
                                                           5:18 19:1 29:11 55:16,18
                               64:10                                                   right-hand
   put
                              recollection                remove                        52:7
    12:25 13:10,14 53:22
                                                           62:25



               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-28 Filed 07/23/20 Page 30 of 32 PageID:
                                  48739

                                      GAYLE WILLIAMS - 04/05/2018                                            i10
   role                         second                        16:16 36:7                 sit
    10:10,14,17 11:4,7,15        20:21 28:25 64:19                                        22:9 25:16
                                                             Sheet
    12:10
                                second-to-last                63:11                      site
   room                          52:20                                                    42:23
                                                             short-circuit
    34:20
                                see                           22:10                      sites
   Roth                          7:8 16:9 21:6 22:1 26:2,8                                43:11
                                                             shouldn't
    7:18 8:9,20 9:2,6,9,15,20    27:15 28:8 31:20 42:18,
                                                              41:14,19                   somebody
    11:21 12:4 13:5,16,21        21 43:1,7,11,17 46:9
                                                                                          13:10 18:15 20:3 30:12,
    16:14 17:5 20:1,14,18,20     48:12 52:14,15,16,25        show
                                                                                          15 31:25 44:4 59:9
    23:2 25:13,18 26:18          53:14 56:23 62:20,24         20:21 25:21 37:14,24
    27:24 28:15 30:8,16          63:2,7,16 65:3               38:20 39:17 43:21 44:21    sorry
    32:3,5,7,14,24 33:7,14                                    45:25 46:15,24 50:24        9:22 11:3 21:13 26:17,19
                                seen
    34:3,17 35:11,13,15                                       59:19 60:20 62:3 63:10      27:17 28:15 30:23 31:13,
                                 20:24,25 26:5,10,16
    36:1,3,6,9 38:12 39:19                                    64:22 67:18                 22 37:25 53:1,3 54:15
                                 37:19 38:6 46:22
    41:3,16,21 42:4 43:23                                                                 56:4,5,23,25 61:1 64:25
                                                             showed
    44:1,3,6,7,9,13,14,18,23    sent                                                      67:15
                                                              55:22
    47:7,10,15,20,24 48:3,21     14:2
    49:12 50:1,18 51:2,3
                                                                                         sorts
                                                             showing
    53:2,10 54:13,21 57:8,
                                September                                                 32:12
                                                              48:25 53:7 63:14
                                 62:13 65:2
    13,16 58:5,7,13 59:15,17                                                             sounds
    60:6,14 61:1,8,11 64:5,                                  shown
                                service                                                   29:18
    11,16,19 66:17 67:4 68:9                                  67:16,22
                                 48:11,16
                                                                                         source
   rubber                                                    sick
                                Set                                                       23:16 43:20
    22:16 40:13                                               19:21
                                 25:25
                                                                                         Southern
   Rule                                                      side
                                settle                                                    28:7 41:9,13 52:24 54:2
    46:7 48:6                                                 22:8 46:23 49:21
                                 11:2,5 57:2,5,12 60:25                                   63:1,15,19,21,24
   Rules                                                     signature
                                settled                                                  specialist
    48:6                                                      68:16
                                 19:8 23:7 24:8,22 25:1,7,                                11:8
   ruling                        12,17 27:13 50:22 54:7,     signed
                                                                                         specific
                                 18 55:4,14,20,21 59:2        17:17 26:22 53:6,15,23
    44:3                                                                                  42:23 43:11
                                 61:14,15 63:19               54:23 64:24 66:11
   run                                                                                   specifically
    48:8
                                settlement                   significant
                                                                                          23:19 40:11
                                 11:11 12:1,6,7,11,14,17,     39:15 49:2,11
                                 20 24:12 25:5 27:11,12                                  specification
                S                28:13,14,18 29:7 36:23
                                                             similarly
                                                                                          62:23
                                                              13:8
                                 53:7,17 57:20 59:21
                                 60:12,13,16 61:3 63:22
                                                                                         spoke
   sat                                                       sister
                                                                                          7:13
    34:11,20                     64:3                         6:11,17 7:2,5 9:21,23
                                settlements                   10:1 14:15,19,21,22,25     spokespersons
   saw                                                        15:16 18:5,20 19:19         18:22
    26:9                         20:13 24:10,16 25:10,20
                                                              23:17 29:9 31:3 35:8
                                 27:15,19 28:19,22 29:15,                                stamp
   saying                                                     42:8 53:24 54:4,18 55:4
                                 23 30:3,5,7,10,13 50:7                                   47:21,22
    36:3 47:23 49:14                                          56:2 57:1,25 58:15 66:16
                                settling                                                 started
   says                          54:10
                                                             sister's
                                                                                          13:25 19:21 53:5
    27:9 28:10 31:17 42:21                                    15:3 42:11
    43:3,9 46:6 48:5 52:13      seven                                                    states
                                 56:7 62:24
                                                             sister-in-law
                                                                                          62:16
   Scotland                                                   9:18 31:2
    62:16                       shaking                                                  statute
                                 22:8 46:23
                                                             sisters
                                                                                          48:7,16 65:8
   screen                                                     14:23
    67:23                       she's                                                    Step



               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-28 Filed 07/23/20 Page 31 of 32 PageID:
                                  48740

                                     GAYLE WILLIAMS - 04/05/2018                                              i11
    50:6                                                    55:13 56:22,25 57:10       time
                                           T                58:21                       6:14 7:11 8:19,22 21:7,
   Strategic
                                                                                        10,15 25:1 26:11 43:17
    11:1                                                   tells
                              table                                                     45:8 55:3,13 57:1 59:21
                                                            61:13
   strike                      12:25 13:10,15                                           68:2
    13:21 27:18                                            term
                              take                                                     times
                                                            29:14 30:10 39:1
   stuff                       6:18 10:3,9,21 18:15                                     26:11 36:16
    16:22                      26:2 32:16,18 45:8 46:6     terms
                                                                                       Tire
                               47:5 49:21 50:6 60:11        11:4 67:5
   submitted                                                                            51:12
    63:5,6                     64:8                        testified
                                                                                       today
                              taken                         5:4,19 43:4,10 59:12
   subsequently                                                                         6:3 22:9 25:16 30:6
    55:23                      5:15 35:18 64:10            testify
                                                                                       today's
                              talc                          44:7,9
   subsidiary                                                                           37:11,20
    37:18                      19:10,16 23:6,20,21,24      thank
                               24:6,15 25:5,9,17 28:1,3,                               told
                                                            25:23 46:25 48:3 51:3
   substance                   4,5,7,13,18,22 33:17,20,                                 19:7,12 34:10 37:5
                                                            64:9 68:6
    54:10,19                   25 37:18 39:11,23,25                                     45:13,20,24 48:19 49:5
                               40:2,5,9,12,19,21 41:7,9,   Thanks                       54:18,22 55:3,4,9,18
   suit                                                                                 56:18,19 59:1,2,7,9
                               10,13,14,17,23 42:22         65:16 68:2
    12:16 19:12 45:14 55:9,
                               43:5,10,16,22 44:22                                     Tom
    11                                                     Thanksgiving
                               45:3,16,21 46:21 47:4        6:16 8:23                   46:2 51:7 63:6
   suits                       48:25 49:1,6,9,11,14,22
    24:10 33:25                50:5,7,10,13,16,23 51:12    there's                     top
                               52:7,18,22,23,24 53:8,       12:13,19 14:23 27:15,24,    42:21 52:13
   summary
                               24,25 54:1,2,7,11,19         25 49:9 52:16 53:20
    38:23 42:16 45:1 47:3                                                              transcript
                               55:5,6,15,22 57:3,7,11,
    48:5 62:8 64:14,24 65:1                                they're                      9:10
                               20 58:1,2,10,17,19,21,23
                                                            26:3
   Summit                      59:10,14,21,22 60:2,10,                                 trial
    46:18                      16,21,22,24 61:3,6,10,      they've                      11:1
                               11,12,16,19 62:18,23         66:6,8
   Supplemental                                                                        True
                               63:1,15,19,21,24 64:4
    25:25                                                  thing                        57:7 58:4 60:2
                              talk                          12:12 19:7 50:24
   supplier                                                                            trust
                               21:25 30:12,14 33:9
    63:1                                                   things                       42:2,6,8
                               36:25 37:4,10,11 66:14
                                                            6:13 7:16,20 11:2 15:6
   support                                                                             try
                              talked                        19:21 21:8 22:10,20 40:8
                                                                                        5:23
    38:22
                               8:17,19,22 10:7 16:18
                                                           think
   supposed                    31:8 37:2,5 49:2 50:8                                   trying
                                                            6:16 8:24 10:5,17 11:4,7
    43:14                      66:8,10                                                  44:7,9,10
                                                            12:13,17 13:3,13,17,18
   sure                       talking                       17:21 26:11 31:22 32:11    Tunis
    5:23 11:4,24 12:14 33:2    6:15 7:21                    35:2 36:1,4 40:20 49:20,    68:13
    39:4,22 42:15 47:12,14,                                 24 51:1,18 52:11 53:4
                              tank                                                     turn
    18 51:6,24                                              56:11 59:12 60:12 61:24
                               40:10,11                                                 21:22 27:6 31:12 62:9
                                                            66:16
   surprise                                                                             63:5,9
                              Technical                    thinking
    57:15,17
                               63:11                                                   Turning
                                                            12:15 40:18
   surprised                                                                            48:4
                              television                   thinks
    61:16,23
                               67:22                                                   Twelve
                                                            10:8
   swimming                                                                             64:15
                              tell                         thought
    5:13
                               5:12,22 8:5 9:17 18:2,19,                               twice
                                                            34:13 62:1
   sworn                       20,25 19:2,5,13 24:18                                    14:22 36:17
    5:3                        26:9 40:11 42:14 54:9



               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-28 Filed 07/23/20 Page 32 of 32 PageID:
                                  48741

                                    GAYLE WILLIAMS - 04/05/2018                                           i12
   TWLP2                        versus                     William
    52:8                         32:8 65:3                  38:4 45:19 46:4,8 48:9                Y
   two                          Victor                     Williams
    14:23 23:4,9                 38:4                       5:2,7 21:23 26:3 29:4     yeah
                                                            33:6 38:3,25               6:8 12:24 15:21 19:18
                                view                                                   35:23,24 36:9 37:22 39:3
                U                12:9                      Williams'                   43:13 44:14 50:24 61:12,
                                                            32:9                       21,22 64:16 67:15 68:5
                                voluntary
   uh-huh                        52:16                     willing                    year
    6:23 9:12 12:23 13:9,12                                 10:8                       6:16 7:17 8:24 23:4,9,14
    15:18 20:11,19,23 21:14,
                                              W            withdrawn                   24:3 26:12 36:17
    24 22:4 23:13,15 24:5
    25:4 26:4,21 27:14,17                                   7:9 15:5 24:2 29:13       years
    28:2,9,20 31:19,21,24       wait                        32:19 37:10 40:21 41:6     18:24 27:20 39:14 40:23
    33:11 35:7 36:12 40:25       35:9                       47:1 59:3,20 60:15 61:2    42:1 56:8 61:14 62:24
    42:20,25 43:2,6,8 46:3,5,                               64:25 65:1,7,10
                                waived                                                Yep
    10 52:10,15 53:19 54:6                                 witness
                                 68:16                                                 43:19 52:16
    58:11,20 59:6,8 61:4                                    9:5,12,14 20:19 22:8
    63:17,20                    want                        26:19 32:6,10 38:5 43:9   yesterday
                                 5:23 31:14                 44:5 46:23 53:3,9 54:15    7:11 8:3 16:12 67:5,21
   unable
    43:21 44:21                 wanted                      64:9 66:19 67:18 68:16    you'd
                                 10:3 16:20,21 30:12       witnesses                   45:9
   underlying
                                 57:2,12                    22:13 43:15
    6:5 18:17 19:15 27:11                                                             you're
    32:1,8 65:19                wasn't                     woman                       6:3 9:3 18:6 49:14,24
                                 16:15 25:19                16:10                      68:7
   understand
    5:22,23 9:3 33:8 39:14      way                        words                      you've
    54:8 55:12                   14:12 30:23 32:16,18       6:5 39:10,16 54:9,18       7:4 9:7 15:7 22:15 42:5
                                 50:6 66:24,25              55:16,17
   understanding                                                                      young
    6:4 10:10,24 17:8 24:2,6    we'll                      work                        22:19
    25:17 38:8 39:7 41:1,8       48:2 58:9 64:12            39:25 42:23 43:11
    49:8 50:12 53:4 54:3
    65:6                        We're                      worked
                                 68:3                       22:16 39:22 40:1,4,5,14
   unfairness                                               43:4
    44:10                       we've
                                 57:19 61:14               Workers
   update                                                   51:12
    36:18                       week
                                 21:6,11,12,13,16 22:15    working
   upper                         26:13 36:25 37:2           42:1
    52:6,7
                                welcome                    works
   use                           68:7                       16:11
    55:17
                                went                       wouldn't
                                 10:6 34:19                 49:20 58:14
                V
                                weren't                    written
                                 7:9                        62:15
   Vanderbilt
    28:6 41:10 52:24 54:1       what's                     wrong
                                 10:22,24 25:21 31:22       34:23 36:7 51:15
   various                       36:18 37:14 38:20 56:18
    46:20                        59:19 62:3 64:6,22        wrongful
   verification                                             48:9
                                White
    26:20 66:12                  63:1



               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com
